Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1,2,3,8 are objected to because of the following informalities:  claim 1 (line 15), claim 2 (line 3), claim 3 (line 5), and claim 8 (line 4) recite “in radial direction” or “in circumferential direction”.  “The”, “an”, or “said” should be inserted after “in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines several structures as “at least one ____” or “at least a___”.  In claim 1: haptic element (line 2), second haptic component (line 3), first spreading element (line 13), second spreading element (line 14).  Then reference is made to a singular or plural version of the structure in each of claims 1-4,6,8-10,14-17 which is inconsistent with the originally defined structure.  See claim 1 (line 6,9,14,15), claim 2 (line 2 twice), claim 3 (line 2 twice, line 3, line 4), claim 4 (line 2), claim 6 line 4, claim 8 (lines 1,2 twice, 3), claim 9 (line 1), claim 10 (line 1), claims 14-17 (line 4). 
Furthermore, claims 6 and 14-17 (line 2) define “a haptic component” whereas claim 1 defined “a first haptic component and at least a second haptic component”.
Furthermore, claims 6 and 14-17 (line 3) refer to “the haptic components” which is unclear which haptic component is referenced (claim 1 defined “a first haptic component and at least a second haptic component” and claims 6 and 14-17 define “a haptic component”).
Claims 5,7,11-13,18-20 depend from claims 1-4 and include issues described supra.
Applicant should correct the claim language to be consistent throughout the claims to provide clarity.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774